DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection of claims 1-5 under 35 USC § 112 is withdrawn by the examiner in view of the amendment filed on March 7 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 5,163,981)
Choi discloses a process for removing water from a glycol dehydrator by passing a wet gas into a counter-currently in a contacting zone of a dehydration column comprising more than 2 trays to form a dry gas and a water rich dehydration composition and the dry gas passed through a demister prior to exiting the dehydration column. A dehydrated composition (e.g., triethylene glycol) is entered the column below the demister and above the most upper trays. See figures 1 and 2; col. 1, lines 7-9 and 32-33; col. 2, lines 26-62. 
Choi does not teach that the adsorption section comprising two or more bubble trays. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by utilizing two or more bubble trays in the adsorption section because it is within the level of one of skill in the art to utilize any type   trays that results in separation including bubble trays. 
7 is rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claim 1 above, and further in view of Rooney et al. (US 5,922,109). 
The process of Choi is as discussed above. 
Choi does not teach the dehydration composition comprising glycol and glycerine as claimed. 
Rooney teach a dehydration composition comprising glycol and glycerine as claimed. See col. 5, lines 42-44; claims 25 and 26. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi by utilizing the dehydration composition as suggested by Rooney because such composition is known to be effective. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference as applied to claims 1 and 7 above, and further in view of either Laroche et al. (US 2018/0280868 A1) or Arnold et al. (US 2,988,171) 
The process of Choi is as discussed above. 
Choi does not teach the dehydration composition further comprised sodium tetraborate. 
Laroche and Arnold teaches a dehydration composition further comprising sodium tetraborate (borax) within the amount as claimed. See Arnold: col. 3, lines 54-55; col. 6, lines 4-5; Laroche: abstract; [0008] and [0019]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Choi/Rooney by utilizing the dehydration composition further comprising sodium tetraborate as suggested either Laroche or Arnold to enhance separation and/or inhibit corrosion. 

Response to Arguments
The argument that the claimed process uses a dehydration composition that enters a column above an upper most bubble trays and below a demister whereas in Choi, it is shown that the inlet gas stream 12 enters the bottom of the tower 10 is not persuasive because the figure of Choi clearly shown that the dehydrate composition (not the inlet gas) is entered column 10 below the demister and above the most upper trade as claimed (see the top input stream of column 10). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771